An unpublish : d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

SUPREME COURT
or
NEVADA

in,- 1947.4. «1%»

IN THE SUPREME COURT OF THE STATE OF NEVADA

PERCY LAVAE BACON, No, 53852

Petitioner,

vs‘

THE STATE OF NEVADA F E E” E E3

DEPARTMENT OF CORRECTIONS;
AND JAMES COCKs
Res - ondents.

NOV 1 3 2015

TRACIE K l lHFﬁEiAéN
CLERK OF ELJF’EEEWTE CC-UR‘T

BLEJ
DEPUTY {it

 

       

em

ORDER DENYING PETITION
This is a pro se petition for a writ of mandamus or prohibition.
Petitioner asks this court to prohibit the Nevada Department of
Corrections from imposing any sanction other than the loss of good-time
credite for an MJ-48 violation. Without deciding upon the merits of any
claims raised in the documents submitted in this matter, we decline to
exercise our original jurisdiction. See NR8 34.160; NRS 34.170; NRS
34.320; NRS 34.330. Accordingly? we
ORDER the petition DENIED.

 

Douglas

Parraguirre

cc: Percy Lavae Bacon
Attorney General/Carson City
Eighth District Court Clerk

15’3‘ite5